541 So.2d 766 (1989)
Harold E. BRADLEY, Petitioner,
v.
Hon. Wallace E. STURGIS, Etc. Respondent.
No. 89-295.
District Court of Appeal of Florida, Fifth District.
April 13, 1989.
*767 Harold E. Bradley, pro se.
Robert A. Butterworth, Atty. Gen., Tallahassee, and Laura Griffin, Asst. Atty. Gen., Daytona Beach, for respondent.
PER CURIAM.
This matter is before the court upon a petition for writ of mandamus. Because the respondent has acted by denying the underlying petition for writ of habeas corpus, the issue raised on the petition for writ of mandamus is moot and therefore that petition is denied.
We write to inform the Clerk of the Circuit Court for Marion County that the Constitution of the State of Florida requires her to receive, docket and deliver to the assigned judge all petitions for writs of habeas corpus without any delay and at no cost to the petitioner or anyone. Article I, Section 13, Florida Constitution reads:
Habeas corpus.  The writ of habeas corpus shall be grantable of right, freely and without cost. It shall be returnable without delay, and shall never be suspended unless, in case of rebellion or invasion, suspension is essential to the public safety.
This opinion is necessitated by the many-months delay this petitioner suffered as a result of the failure of the Clerk of the Court to know the law applicable to her office or to abide by it. This court is informed, through these proceedings, and an affidavit of her deputy clerk, of the requirement of this particular clerk of court that a habeas corpus petitioner either pay a filing fee or submit an oath of indigency before his petition will be properly processed. We assume that such erroneous practice, which violates the constitutional rights of petitioners, will be rectified in the future, without further order or sanction by this court.
Petition DENIED.
SHARP, C.J., and DAUKSCH and COBB, JJ., concur.